Citation Nr: 0923711	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-35 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that, by rating decision dated June 2006, the 
RO essentially granted service connection for peripheral 
neuropathy of the right and left lower extremities, erectile 
dysfunction and diabetic retinopathy as complications 
associated with the Veteran's service-connected diabetes 
mellitus.  The RO found that compensable ratings were 
warranted for peripheral neuropathy of the right and left 
lower extremities, and identified these disabilities as 
separate issues.  Identifying these disabilities as separate 
issues provides the Veteran the opportunity to contest the 
assigned disability rating, if he so desires.

With respect to the Veteran's erectile dysfunction and 
diabetic retinopathy, the RO essentially determined that such 
disabilities were noncompensable in degree under VA's rating 
schedule (although special monthly compensation has been 
granted for loss of use of a creative organ).  The RO 
combined these separate disabilities as a single disability 
stylized as "Type II diabetes mellitus with erectile 
dysfunction and diabetic retinopathy."  See generally 
38 C.F.R. § 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, 
Note (1) (noncompensable complications of diabetes are 
considered part of the diabetic process under DC 7913).  

The RO is requested to issue a rating decision which 
identifies erectile dysfunction and diabetic retinopathy as 
separate issues with reference to the applicable diagnostic 
codes in order to clarify for the Veteran why these 
disabilities are deemed noncompensable in degree, and to 
allow him to contest the assigned disability rating if he so 
desires.  

In any event, these matters are not currently before the 
Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in April 2004, the Veteran argued 
that records pertaining to his application for disability 
benefits with the Social Security Administration (SSA) may be 
relevant to his claim of service connection for PTSD.  These 
records must be obtained prior to any further adjudication.  
See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) 
(possibility that SSA records could contain relevant evidence 
cannot be foreclosed absent a review of those records).

With respect to the diabetes mellitus claim, the Veteran's 
currently assigned 20 percent rating for diabetes mellitus 
contemplates the need for insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet.  38 C.F.R. 
§ 4.119, DC 7913.  A 40 percent is assigned for diabetes 
mellitus which requires an additional factor of a medical 
need for restriction of occupational and recreational 
activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).

The Veteran was seen in the VA clinic in March 2005 reporting 
hypoglycemic episodes upon physical exertion.  At his VA 
Compensation and Pension (C&P) examination in June 2006, the 
Veteran reported being very active maintaining his household 
but, after working for 10 to 15 minutes, he noticed a 
dramatic drop in his blood sugars which required him to 
"settle down."  The examiner did not offer an opinion as to 
whether the Veteran's diabetes mellitus medically requires 
restriction of occupational and recreational activities.  

Based upon the facts of this case, the Board must return the 
June 2006 VA C&P examination report as inadequate for rating 
purposes as it does not contain sufficient findings necessary 
to adjudicate this claim.  38 C.F.R. §§ 4.1 and 4.2.

With respect to the PTSD claim, the Veteran's medical records 
reflect a current diagnosis of PTSD.  The immediate issue on 
appeal concerns whether the Veteran experienced an in-service 
stressor productive of his PTSD which is capable of 
verification.  The Veteran's service personnel records (SPRs) 
reflect that he served in Vietnam from April to September 
1967 with the 124th Transportation Company Terminal Service 
(TS) in Vietnam.  His principal duties involved being a 
supply handler and cargo handler.

A January 2009 statement from the Veteran's servicemate 
recalls serving with the Veteran with the 124th 
Transportation Company TS in Vietnam.  In pertinent part, 
this individual attests that, from approximately June through 
September "1968," the Veteran performed "UFO" duty 
(unidentified floating object duty) which involved recovering 
dead bodies floating in waterways with various watercraft.  
This individual also recalled that the watercraft came under 
small arms and rocket fire while performing these duties.

For purposes of this decision, the Board will presume that 
the Veteran's servicemate is referring to the year 1967 
rather than 1968.  Information obtained by the Board 
(attached to the record) confirms that the 124th 
Transportation Company TS utilized watercraft transportation, 
and that some service support companies were involved with 
graves registration.

The Board acknowledges the constraints of requesting 
information through the U.S. Army and Joint Services Records 
Research Center (JSRRC), inasmuch as JSRRC has informed VA 
that proper research cannot be conducted unless a claimant 
provides an approximate date for a stressor within a 2-month 
period.  See M21-1MR IV.ii.1.D.14.d.  However, according to 
the Veteran's allegations, the alleged stressors may have 
occurred throughout the time period from June through 
September 1967.  

On the facts alleged by the Veteran, the Board finds that 
sufficient information to corroborate the alleged stressors 
has been provided.  The RO must make all good faith efforts 
to verify the Veteran's claimed stressors even if it requires 
separate requests made in two month increments.

The Board further notes that, in a statement received in 
April 2004, the Veteran alleged the onset of psychiatric 
symptoms during service which required an evaluation by a 
"shrink."  The Board, therefore, construes the issue on 
appeal as including a claim of service connection for an 
acquired psychiatric disorder having its onset in service, 
however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The issue on the title page, therefore, has been 
rephrased accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of 
treatment for diabetes mellitus and PTSD 
since June 2006.

2.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  Efforts 
to obtain these records should also be 
documented, and any evidence received in 
response to this request should be associated 
with the claims folder.

3.  Request the JSRRC to attempt to verify 
the Veteran's claimed stressors of performing 
dead body recoveries by watercraft, and 
coming under enemy fire, while assigned to 
the 124th Transportation Company TS from June 
through September 1967.

JSRRC should be requested to provide the unit 
history of the 124th Transportation Company 
TS from June through September 1967 (if 
possible), to include any information 
available concerning graves registration 
services.

The RO must make all good faith efforts to 
implement this remand directive as 
expeditiously as possible, even if it 
requires separate requests made in two month 
increments.

4.  Thereafter, the RO should then make a 
determination as to whether or not the 
Veteran was exposed to a stressor event in 
service (and if so, identify the stressor 
event and the evidence for this).  

5.  Thereafter, if (and only if) an alleged 
stressor is verified, the RO should arrange 
for the Veteran to be afforded a psychiatric 
evaluation to determine whether he has PTSD 
due to such stressor or stressors.  The 
claims file must be reviewed by the examiner 
in conjunction with the examination.  The 
examination and the report thereof must be in 
accordance with DSM- IV.  Following 
examination of the Veteran, review of 
pertinent medical history, and with 
consideration of sound medical principles, 
the examiner should identify the Veteran's 
current psychiatric disorder(s).  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) upon which the diagnosis 
is based.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran does 
not meet the criteria for this diagnosis.  
The examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

6.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine the current nature and severity of 
his diabetes mellitus.  The claims file must 
be made available to the examiner for review.

Based on the examination and review of the 
record, the examiner should specifically 
discuss whether the Veteran's diabetes 
mellitus medically requires restriction of 
occupational and recreational activities and, 
if so, the date that such medical restriction 
was required based upon review of the claims 
folder.

7.  Upon completion of the above, 
readjudicate the claims for an increased 
rating for diabetes mellitus, and entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD.  If 
any benefit sought on appeal remains denied, 
provide the Veteran and his representative a 
supplemental statement of the case (SSOC) and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

